 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CYNTHIA HOPSON,                                    No. 2: 18-cv-01764-KJM-DB
12                         Plaintiff,
13             v.                                        ORDER
14    LODI-CALIFORNIA GLASS
      COMPANY, INC., et al,
15
                           Defendants.
16

17

18                   On February 28, 2019, the court issued a minute order instructing plaintiff to either

19   (1) file a declaration as to the status of the case by March 14, 2019, or (2) file a motion for default

20   judgment in accordance with Local Rule 302(c)(19). See ECF No. 13. As of this order, plaintiff

21   has failed to comply with the court’s order and no further action has been taken to complete

22   litigation in this action.

23            IT IS THEREFORE ORDERED that plaintiff show cause within fourteen days of the date

24   of this order why this case should not be dismissed for her failure to prosecute. Fed. R. Civ. P.

25   41(b).

26   DATED: March 9, 2019.

27
                                                             UNITED STATES DISTRICT JUDGE
28
                                                         1
